STEPHENSON, GUNTER, Associate Judge.
This is an appeal from an Order entered by the Circuit Judge quashing the Writ of Habeas Corpus and remanding the appellant to the custody of the Sheriff of Orange County, Florida.
The only issue before this Court is whether or not the Circuit Court erred in quashing the Writ of Habeas Corpus and remanding the appellant to the custody of the appellee.
The appellant contends that the evidence adduced by the State was not sufficient to justify the denial of bail. The testimony was heard by an eminent Circuit Judge who determined that in this capital case, the proof was evident or the presumption great. His findings are amply supported by the record.
Therefore, the Order of the Circuit Judge quashing the Writ of Habeas Corpus and remanding the prisoner to the custody of the Sheriff of Orange County, Florida, without bail is hereby affirmed.
ALLEN, Acting Chief Judge, and KNOTT, JAMES R., Associate Judge, concur.